                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

NOSOUD ALEMARAH,

       Plaintiff,                                            Civil Action No. 19-CV-10556

vs.                                                          HON. BERNARD A. FRIEDMAN

GENERAL MOTORS LLC,

      Defendant.
_______________________/

                           OPINION AND ORDER GRANTING
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on defendant’s motion for summary

judgment [docket entry 19]. Plaintiff has responded and defendant has replied. Pursuant to E.D.

Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               This is an employment discrimination case. Plaintiff was hired by defendant General

Motors LLC (“GM”) as a contract worker in September 2016 and then as a GM employee from

April 2017 to October 2017. Compl. ¶ 5. She alleges that during this time she was harassed by a

number of her male co-workers on the basis of her gender, religion (Islam), and race (Iraqi Arab).

Plaintiff alleges that her supervisors failed to take action to stop this harassment and that GM

retaliated against her for complaining about the harassment by suspending and then discharging her.

Plaintiff indicates that she filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”) in February 2018 and that she obtained a right-to-sue letter in November 2018. Id. ¶ 91.

Plaintiff commenced this action in February 2019. She asserts claims under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2, for gender discrimination (Count I), religious

discrimination (Count II), race discrimination (Count III), hostile work environment (Count IV), and
retaliation (Count V).

               In its summary judgment motion, defendant makes two arguments: (A) that the

claims presented in the instant lawsuit are barred by the doctrine of res judicata because a final

judgment has been entered in a state court action in which plaintiff made the same allegations

against GM and one of her supervisors; and (B) that the claims fail on the merits because plaintiff

has not stated a prima facie case and cannot show that defendant’s legitimate, non-discriminatory

reasons for discharging her are pretextual. In her response to this motion, plaintiff has entirely

ignored defendant’s argument concerning the preclusive effect of the state court’s judgment.1 The

facts supporting this argument are therefore “undisputed for purposes of the motion.” Fed. R. Civ.

P. 56(e)(2). Because the Court finds this argument persuasive, it shall grant summary judgment for

defendant on this basis.

               Before she filed her complaint in the instant action in February 2019, plaintiff filed

a nearly identical complaint in Wayne County Circuit Court in June 2018. See Def.’s Ex. 1

(plaintiff’s state court complaint). The only apparent differences between the two complaints are

that (1) in state court plaintiff sued GM and one of her supervisors, Susan Schneider, while in the

instant action GM is the sole defendant, and (2) the claims in the state court complaint are all based

on a state statute, the Elliott-Larsen Civil Rights Act, while in the instant case the claims are all

based on Title VII. Otherwise the two complaints are indistinguishable. Both allege that, while



       1
          Instead of responding to this argument, plaintiff filed two motions requesting that “the
court strike Defendant’s res judicata and joinder arguments from it’s [sic] Motion for Summary
Judgment.” Pl.’s Mots. to Strike, at 3 [docket entries 21 and 32]. The Court denied both of these
motions [docket entries 31 and 33] because plaintiff cited no applicable authority for the
requested relief and because the motions were based on the false premise that the state court had
already decided this issue against defendant.

                                                  2
working for GM, plaintiff was the victim of discrimination based on her gender, religion, and race;

that she was subjected to a hostile work environment; and that GM discharged her in retaliation for

complaining about this discrimination. For all practical purposes, the allegations in the two

complaints are identical.2

                In March 2019, one month after plaintiff commenced the instant action, defendants

in the state court action filed a motion in that court requesting an order “requir[ing] joinder of

claims,” i.e., that plaintiff be required “to merge her two nearly-identical lawsuits so all claims she

has against Defendants arising out of the same transaction or occurrence are joined into one

lawsuit.” Pl.’s Mot. to Strike [docket entry 32], Ex. 2 (Defs.’ Emergency Mot. to Require Joinder

of Claims at 1). In support of that motion, defendants argued that “[i]n determining whether two

claims arise out of the same transaction or occurrence for the purposes of MCR 2.203(A),3 courts

apply res judicata principles.” Id. (Defs.’ Br. at 4). The state court denied defendants’ motion from

the bench in April 2019. Id. (state court order). In December 2019, the state court action was

dismissed with prejudice on the parties’ stipulation after they both accepted a mediation award.

Def.’s Mot. for Summ. J., Ex. 3.


       2
         Defendant’s Exhibit 2 is a paragraph-by-paragraph comparison of plaintiff’s federal and
state complaints, which demonstrates the near identicalness of the two. The Court accepts this
comparison’s accuracy, which plaintiff has conceded by failing to address it in her response. See
Fed. R. Civ. P. 56(e)(2).
       3
           Michigan Court Rule 2.203(A) states:

                (A) Compulsory Joinder. In a pleading that states a claim against an
                opposing party, the pleader must join every claim that the pleader has
                against that opposing party at the time of serving the pleading, if it
                arises out of the transaction or occurrence that is the subject matter
                of the action and does not require for its adjudication the presence of
                third parties over whom the court cannot acquire jurisdiction.

                                                  3
                Defendant argues that it is entitled to summary judgment because the state court

judgment is res judicata as to the instant action. Although plaintiff did not include her Title VII

claims in her state court case, defendant argues that she could have done so and that she is now

barred from litigating claims she chose not to include in that case. Defendant notes that both cases

were based on the same facts and involved the same parties, and that in Michigan a stipulated

dismissal with prejudice is deemed to be an adjudication on the merits. As noted, plaintiff has failed

to respond to this argument.

                The law solidly supports defendant’s position. This Court “must give the same

preclusive effect to a state-court judgment as that judgment receives in the rendering state.” Abbott

v. Michigan, 474 F.3d 324, 330 (6th Cir. 2007) (citing 28 U.S.C. § 1738). In Michigan,

                [c]laim preclusion “bars a second, subsequent action when (1) the
                prior action was decided on the merits, (2) both actions involve the
                same parties or their privies, and (3) the matter in the second case
                was, or could have been, resolved in the first.” Adair v. State, 470
                Mich. 105, 680 N.W.2d 386, 396 (Mich. 2004). Claim preclusion
                “bars not only claims already litigated, but also every claim arising
                from the same transaction that the parties, exercising reasonable
                diligence, could have raised but did not.” Id.

Id. at 331. This Court must therefore give preclusive effect to the judgment entered in plaintiff’s

state court case if these three criteria are met.

                And indeed they are. Regarding the first criterion, the parties accepted a mediation

award and thereafter stipulated to the dismissal of the matter with prejudice. See Def.’s Ex. 3. “In

Michigan, settlement and consent judgments are final judgments on the merits for purposes of res

judicata.” United States v. Chrysler Grp., LLC, 571 F. App’x 366, 369 (6th Cir. 2014) (citing

Ditmore v. Michalik, 625 N.W.2d 462, 466 (Mich. App. 2001)). See also Garrett v. Washington,

886 N.W.2d 762, 766 (Mich. App. 2016) (stating that “acceptance of a case evaluation is essentially

                                                    4
a consent judgment and [r]es judicata applies to consent judgments”) (citations and internal

quotation marks omitted). Therefore, plaintiff’s state court case was decided on the merits.

                Regarding the second criterion, both of plaintiff’s cases involve the same parties,

herself and GM. In the state court case plaintiff also named one of her supervisors, Susan Schneider,

but this is irrelevant for res judicata purposes. “The relevant inquiry for this element . . . is whether

the plaintiff and defendant in the precluded action were opposing parties in the first action; the

presence of additional plaintiffs does not affect the analysis.” U.S. ex rel. Sheldon v. Kettering

Health Network, 816 F.3d 339, 416 (6th Cir. 2016).

                Regarding the third criterion,

                Michigan takes a transactional approach to res judicata, barring all
                subsequent claims arising out of the same factual transaction. Adair,
                680 N.W.2d at 398. “Whether a factual grouping constitutes a
                transaction for purposes of res judicata is to be determined
                pragmatically, by considering whether the facts are related in time,
                space, origin or motivation, [and] whether they form a convenient
                trial unit.” Id. (citation omitted and emphasis removed). The
                Michigan Supreme Court, when explaining the transactional
                approach, contrasted it with the so-called “same evidence test”:

                        [U]nder the same evidence test the definition of what
                        constitutes a cause of action is narrower than under
                        the transactional test. As explained in the Restatement
                        (Second) of Judgments, the same evidence test is tied
                        to the theories of relief asserted by a plaintiff, the
                        result of which is that two claims may be part of the
                        same transaction, yet be considered separate causes of
                        action because the evidence needed to support the
                        theories on which they are based differs. By contrast,
                        the transactional approach is more pragmatic. Under
                        this approach, a claim is viewed in “factual terms”
                        and considered “coterminous with the transaction,
                        regardless of the number of substantive theories, or
                        variant forms of relief flowing from those theories,
                        that may be available to the plaintiff; * * * and
                        regardless of the variations in the evidence needed to


                                                   5
                         support the theories or rights.”

                 Id. (citation omitted and emphasis added).

Chrysler Grp., LLC, 571 F. App’x at 371. Plainly, the facts alleged in plaintiff’s two complaints

meet this test, as the facts are identical and concern the identical time frame. Plaintiff suggests that

she could not have brought her Title VII claims in her state court case because she commenced that

case in June 2018 but did not receive a right-to-sue letter from the EEOC until November 2018. See

Pl.’s Mot. to Strike at 7 [docket entry 32]. This does not change the analysis because the test under

Adair is whether the two cases at issue “aris[e] out of the same factual transaction.” 680 N.W.2d

at 398. Moreover, plaintiff was free to amend her state court complaint to include her Title VII

claims once she received her right-to-sue letter but neglected to do so. Indeed, she appears to have

actively opposed defendants’ effort to have her “merge” those claims with her Elliott-Larsen claims.

In any event, there is no doubt that “the matter in the second case was, or could have been, resolved

in the first.” Id. at 396.

                 For these reasons, the Court concludes that plaintiff’s claims in the present case are

barred by the doctrine of res judicata. Accordingly,



                 IT IS ORDERED that defendant’s motion for summary judgment is granted.



                                        s/Bernard A. Friedman
Dated: February 18, 2020                BERNARD A. FRIEDMAN
       Detroit, Michigan                SENIOR UNITED STATES DISTRICT JUDGE




                                                   6
